DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yokokawa et al. (US PG Pub 2015/0221841, hereinafter Yokokawa) in view of LEE et al. (US PG Pub 2013/0026655, hereinafter Lee).
Regarding claim 1, figures 1-2B of Yokokawa discloses a semiconductor device, comprising:
a substrate (1) including
a first disposition area and
a second disposition area with a gap therebetween, and
a groove portion (6), of which a longitudinal direction is parallel to the gap, formed in the gap;
a first semiconductor chip (3) located in the first disposition area;
a second semiconductor chip (3) located in the second disposition area; and
a blocking member (7) located in the gap across the groove portion in parallel to the longitudinal direction in a plan view of the semiconductor device, the first semiconductor chip and the second semiconductor chip having the blocking member directly therebetween.
Yokokawa does not explicitly disclose an insulating plate having a front surface, and
a circuit board provided on the front surface of the insulating plate.
In the same field of endeavor, figure 1 of Lee discloses an insulating plate having a front surface, and a circuit board provided on the front surface of the insulating plate (¶ 48, DBC substrate).
In light of such teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the substrate of Yokokawa as a DBC substrate as taught by Lee for the purpose of using a well known and suitable construction for mounting and connecting LED elemements.
Regarding claim 2, figures 1-2B of Yokokawa discloses the blocking member is of a linear shape (within the groove).
Regarding claim 3, figures 1-2B of Yokokawa disclose the blocking member is longer than the groove portion in the longitudinal direction.
Note: The term groove “portion” can be interpreted to include an arbitrarily small section of the groove in its totality.
Regarding claim 4, figures 1-2B of Yokokawa disclose a width of the blocking member (within the groove) is narrower than a width of the groove portion.
Regarding claim 6, figures 1-2B of Yokokawa disclose the blocking member is bonded to the circuit board across the groove portion in the longitudinal direction.
Regarding claim 7, figures 1-2B of Yokokawa disclose the blocking member is located, in a depth direction of the semiconductor device, below front surfaces of the first semiconductor chip and the second semiconductor chip, and above a front surface of the circuit board.
Regarding claim 9, figures 1-2B of Yokokawa disclose the groove portion includes a plurality of groove portions, a longitudinal direction of each of which is parallel to the gap, the plurality of groove portions being aligned.
Regarding claim 10, figures 1-2B of Yokokawa disclose the blocking member is located across the plurality of groove portions in parallel with the gap.
Regarding claim 11, figures 1-2B of Yokokawa disclose the blocking member is located across each of the plurality of groove portions and is bonded to the circuit board between adjacent ones of the plurality of groove portions.
Regarding claim 12, figures 1-2B of Yokokawa the circuit board has an outflow portion, over which the blocking member is not formed, adjacent to each of the first semiconductor chip and the second semiconductor chip.
Regarding claim 13, Lee discloses the circuit board is made of copper or a copper alloy (¶ 48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claims 15 and 16, Lee does not explicitly disclose a plating film formed on at least the first disposition area and the second disposition area of the circuit board;
wherein the plating film is made of nickel or a nickel alloy.
However, nickel alloy plating films are well known in the art to be used with DBC substrates.  It would have been obvious to utilize a nickel alloy plating film over the first and second disposition areas for the purpose of improving adhesion

Allowable Subject Matter
Claims 8, 17 and 18 are allowed.
Regarding claim 8, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the blocking member is of a linear shape, and is located in plurality across the groove portion”.
Regarding claim 17, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the blocking member is made of a metal having a solder wettability lower than a solder wettability of the circuit board”.

Claims 5, 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/Primary Examiner, Art Unit 2895